Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 1 of 31 PageID: 710



NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE



 VICKI MORGAN-HICKS,
 Administratrix of the Estate               Civ. No. 17-655 (RMB-JS)
 Of Denzel Morgan,

                 Plaintiff                            OPINION
       v.

 NEW JERSEY DEP’T OF CORR.,
 et al.,

                 Defendants

APPEARANCES:

Clifford P. Yannone, Esq.
STARKEY KELLY KENNEALLY CUNNINGHMAM & TURNBACH
1593 Route 88 W
Brick, NJ 08724
     On behalf of Plaintiff

Timothy P. O’Brien, Deputy Attorney General
OFFICE OF THE ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex
25 Market Street, P.O. Box 112
Trenton, NJ 08625
     On behalf of Defendants

BUMB, United States District Judge

      This matter comes before the Court upon Defendants Sgt. Peter

Tambini, Sergeant George Goldner, Corrections Officer Giovanni

Nieves, Corrections Officer Matthew Canto and Corrections Officer

John Jaquez’s (“Defendants”) Motion for Summary Judgment (“Defs’
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 2 of 31 PageID: 711



Mot. for Summ. J.,” ECF No. 48.) 1 Plaintiff is the administratrix

of the estate of the decedent, Denzel Morgan. Morgan was a prisoner

on January 31, 2017, when he brought this civil rights action for

excessive force, failure to intervene and malicious prosecution.

Morgan died in a subsequent unrelated incident. For the reasons

discussed below, the Court grants Defendants’ motion for summary

judgment.

I.    BACKGROUND

      Denzel Morgan (“Morgan”) filed the original complaint in this

matter on January 31, 2017. (Compl., ECF No. 1.) On April 18, 2017,

Defendants    New   Jersey   Department    of   Corrections,   Corrections

Officer Ceka, and the remaining individual defendants in their

official capacities were dismissed from this action. (Stip. and

Order of Dismissal, ECF No. 19.) Denzel Morgan died on November


1 Also before the Court are Defs’ Brief in Supp. of Mot. for Summ.
J., (Defs’ Brief, ECF No. 48-8); Plaintiff’s Brief in Opposition
to Defendants’ Mot. for Summ. J. (“Pl’s Opp. Brief,” ECF No. 51);
Plaintiff’s Supplemental Statement of Disputed Material Facts in
Opposition to Defendants’ Motion for Summary Judgment (“Pl’s Supp.
SODMF,” ECF No. 54); and Defendants’ Response to Plaintiff’s
Supplemental Statement of Disputed Material Facts in Opposition to
Defendants’ Motion for Summary Judgment (“Defs’ Reply,” ECF No.
55); Pl’s Supplemental Brief in Opposition to Summary Judgment
(“Pl’s Supp. Brief, ECF No. 58); Supplemental Brief on Behalf of
Defendants (“Defs’ Supp. Brief,” ECF No. 61); Defendants’
Supplemental Statement of Material Facts (“Defs’ Supp. SOMF,” ECF
No. 61-1,); and Plaintiff’s Response to Defendants’ Supplemental
Brief (Pl’s Resp. to Defs’ Supp. Brief, ECF No. 62.) Defendants
Steven Walker and John Does remain in this action, although it
does not appear they have been served. The Court will direct
Plaintiff to show cause why the claims against these defendants
should not be dismissed for failure to prosecute.
                                      2
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 3 of 31 PageID: 712



27,   2017,    and        Plaintiff’s     counsel      filed     an   application    to

substitute party. (Not. of Mot. for Substitution of Party, ECF No.

41.) Plaintiff filed an amended complaint on May 3, 2018. (Am.

Compl., ECF No. 45.) After Defendants filed a motion for summary

judgment and Plaintiff filed an opposition brief, the Court ordered

supplemental briefing by the parties, and those briefs are now

before the Court. (Mem. and Order, ECF No. 57.)

II.   PLEADING ERROR

      Morgan was a convicted prisoner incarcerated in Garden State

Youth Correctional Facility (“GSYCF”) in September 2015. (Am.

Compl., at 4-5.) Plaintiff alleged Defendants used excessive force

against Morgan on September 5, 2015, in violation of the Fourth

and Fourteenth Amendments. (Id.) Excessive force claims against

convicted prisoners, however, arise under the Eighth Amendment.

Hudson v. McMillian, 503 U.S. 1, 5 (1992).

      Defendants did not raise the issue of Plaintiff’s pleading

error in their initial summary judgment motion. (Defs’ Brief in

Supp. of Mot. for Summ. J., ECF No. 48-8.) Further, Defendants did

not move for summary judgment on Plaintiff’s failure to intervene

claims brought under the Fourth and Fourteenth Amendments, or

Plaintiff’s       malicious       abuse       of   prosecution    claim,    which   was

brought     under     §    1983    and    the      NJCRA   without     identifying    a

constitutional amendment. (Defs’ Brief in Supp. of Mot. for Summ.

J.,   ECF   No.     48-8.)    Then,      in    opposition   to    summary   judgment,

                                               3
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 4 of 31 PageID: 713



Plaintiff argued that she established Defendants’ use of excessive

force in violation of the Fourth and Eighth Amendments. (Pl’s Opp.

Brief, ECF No. 51 at 9-13.)

      This Court ordered the parties to submit supplemental briefs,

directing the parties to address (1) the constitutional amendment

under   which   the   excessive    force   claims    arose;   and   whether

Defendants intended to move for summary judgment on Plaintiff’s

failure to intervene and malicious prosecution claims. (Mem. and

Order, ECF No. 57.) In Plaintiff’s supplemental brief, Plaintiff

asserted her excessive force claims under the Fourth and Eighth

Amendments, her failure to intervene claims under the Fourth

Amendment and her malicious abuse of process claims under the

Fourth Amendment. (Pl’s Supp. Brief, ECF No. 58.)

      In Defendants’ supplemental brief, they moved for summary

judgment on the basis that Plaintiff failed to submit competent

evidence establishing an Eighth Amendment excessive force claim;

Plaintiff failed to submit competent evidence supporting a failure

to protect claim, implicitly under the Eighth Amendment; 2 and

Plaintiff failed to state a malicious abuse of prosecution claim

under the Fourth Amendment. (Defs’ Supp. Brief, ECF No. 61.)

Plaintiff filed a response, asserting that each § 1983 claim falls


2 Defendants cited to Smith v Mensinger, 293 F.3d 641 (3d Cir.
2002) and Knox v. Doe, 487 F. App’x 725, 728 (3d Cir. 2012), cases
arising under the Eighth Amendment. (Defs. Supp. Brief, ECF No. 61
at 15.)
                                      4
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 5 of 31 PageID: 714



under the Fourth and Eighth Amendments. (Pl’s Resp. to Defs’ Supp.

Brief, ECF No. 62.)

      To assert a claim under 42 U.S.C. § 1983, a plaintiff must

identify the constitutional amendment at issue. See Graham v.

Connor, 490 U.S. 386, 393-94 (1989) (“In addressing an excessive

force claim brought under § 1983, analysis begins by identifying

the   specific     constitutional    right   allegedly   infringed   by   the

challenged application of force….”)) If excessive force is used

during a stop or arrest, the § 1983 claim is governed by the Fourth

Amendment. Graham, 490 U.S. at 394; Kingsley v. Hendrickson, 576

U.S. 389, (2015) If excessive force is used against a convicted

prisoner, the § 1983 claim is governed by the Eighth Amendment.

Hudson, 503 U.S. at 5; Brooks v. Kyler, 204 F.3d 102, 106 (3d Cir.

2000.)

      Failure to intervene claims brought by convicted prisoners

for incidents occurring in prison are governed by the Eighth

Amendment, whereas the Fourth Amendment governs claims brought by

arrestees. See e.g. Smith v. Mensinger, 293 F.3d 641, 650–51 (3d

Cir. 2002) (Eighth Amendment); Rivera v. Como, 733 F. App’x 587,

590   (3d   Cir.   2018)   (Fourth   Amendment).   Malicious   prosecution

claims arise under the Fourth Amendment.

      The question now arises whether Plaintiff may proceed on her

Eighth Amendment excessive force and failure to intervene claims

against Defendants, not having identified the claims as such in

                                      5
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 6 of 31 PageID: 715



the   Amended    Complaint.       Federal      Rule   of   Civil    Procedure      8(e)

provides “Construing Pleadings. Pleadings must be construed so as

to do justice.”

      Here, Defendants never raised the issue of the deficiency in

Plaintiff’s      Amended        Complaint.      After      the   Court      requested

supplemental briefing on the summary judgment motion, the parties

addressed      the   claims     under    the    Eighth     Amendment.      Under    the

circumstances, the Court finds it is in the interests of justice

to construe the excessive force and failure to intervene claims as

arising under the Eighth Amendment, and to address them as so. See

Anton v. Guarini, Civil Action No. 09–2899, 2010 WL 5258219, at *6

(E.D. Pa. Dec. 22, 2010) (construing 1983 claims to do justice

under   Fed.    Rule     Civ.    P.    8(e));    accord     Minyard    v.    City    of

Philadelphia, Civ. Action No. 11-246, 2012 WL 3090973, at *1 n.1

(E.D. Pa. July 31, 2012).

III. DISCUSSION

      A.    The Amended Complaint

      Denzel Morgan, Plaintiff’s decedent, was lodged as an inmate

at    Garden    State     Youth       Correctional       Facility     (“GSYCF”)      in

Yardville, New Jersey on September 5, 2015. (Am. Compl., ECF No.

45 at 3, 3 ¶1.) Asserting jurisdiction under 42 U.S.C. § 1983,

Plaintiff      alleged    the    following.      During     dinner    at    GSYCF    on


3 All page number citations are to the numbers assigned by the
Court’s CM/ECF system.
                                          6
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 7 of 31 PageID: 716



September 5, 2015, Morgan saw Defendant Nieves in possession of

tobacco. (Am. Compl., ECF No. 45, ¶2.) When Morgan was alone in

his cell later that evening, Defendant Nieves opened the cell door

with a key, entered the cell and without justification punched

Morgan in the head and face and kicked him. (Id., ¶¶3-4.) Upon

information and belief, Defendant Nieves assaulted Morgan because

Morgan saw Nieves in possession of tobacco earlier that day. (Id.,

¶5.)

       Shortly thereafter, Defendant Canto arrived at Morgan’s cell

and without justification struck Morgan in the head and face,

kicked his body and sprayed OC in his face. (Id., ¶6.) Defendants

Jaquez, Tambini and Goldner also responded to Morgan’s cell and

assaulted Morgan without justification. (Id., ¶¶7-8.) Defendants

Nieves, Canto, Jaquez, Tambini and Goldner continued to assault

Morgan as they removed him from his cell and transported him to a

cell block day room. (Am. Compl., ECF No. 45, ¶¶9-10.) As a result

of the assault by the defendants, Morgan sustained bodily injuries

and emotional distress. (Id., ¶12.)

       In Count One, Plaintiff alleged Defendants violated Morgan’s

rights under the Fourth and Fourteenth Amendments of the United

States Constitution by using excessive force. (Id. at 4-5.) In

Count Two, Plaintiff alleged Defendants failed to intervene in the

assault   on   Morgan   in   violation    of   the   Fourth   and   Fourteenth

Amendments to the United States Constitution. (Id. at 5-6.)

                                      7
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 8 of 31 PageID: 717



      Plaintiff alleged in Count Three that Defendants Nieves,

Canto, Jaquez, Tambini and Goldner, to protect themselves from

criminal prosecution and/or civil liability, used a legal process

to misrepresent the facts of their encounter with Morgan. (Id. at

6-7.) Plaintiff alleged this was a malicious abuse of process in

violation of the Fourth and Fourteenth Amendments to the United

States Constitution. (Id.)

      In   Count   Four,   Plaintiff   alleged   Defendants   Tambini    and

Goldner were the supervisory officers in charge at the time Morgan

was assaulted, and they failed in their duty to prevent Defendants

Nieves, Canto and Jaquez from violating Morgan’s constitutional

rights under the Fourth and Fourteenth Amendments and 42 U.S.C. §

1983. (Am. Compl., ECF No. 45 at 7-8.) Plaintiff further alleged

Defendants Tambini and Goldner either directed Defendants Nieves,

Canto and Jaquez to violate Morgan’s rights or they knew of and

acquiesced in their subordinates’ violations. (Id.)

      In Count Five, Plaintiff alleged that the excessive force,

failure to intervene, abuse of process and supervisory liability

of Defendants Nieves, Canto, Jaquez, Tambini and Goldner deprived

Morgan of his substantive due process right to be free from

unlawful seizure of his person, his right to due process and his

fundamental right to liberty secured by the Constitution of the




                                       8
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 9 of 31 PageID: 718



United States and the Constitution of the State of New Jersey in

violation of N.J.S.A. 10:6-1 et seq. (Id. at 8-9.) 4

      B.    Undisputed Material Facts 5

      Defendants     seek   summary       judgment,    asserting      that    the

following facts are undisputed by competent evidence. Morgan was

incarcerated at GSYCF on September 5, 2015. Defendants Goldner,

Tambini,   Jaquez,   Nieves   and   Canto     were    employed   at   GSYCF   on

September 5, 2015. On September 5, 2015, Canto called an emergency

code and went to Morgan’s cell. Canto used OC spray on Morgan.



4 The parties did not brief the claims presented in Count Five,
that violation of Morgan’s Fourth Amendment rights also
constituted a violation of Morgan’s Fourteenth Amendment right to
due process. Count Five fails as a matter of law.

            Where a particular Amendment “provides an
            explicit textual source of constitutional
            protection” against a particular sort of
            government behavior, “that Amendment, not the
            more generalized notion of ‘substantive due
            process,’ must be the guide for analyzing
            these claims.”

Albright v. Oliver, 510 U.S. 266, 273 (1994) (quoting Graham v.
Connor, 490 U.S. 386, 395 (1989)); see e.g. Whitley v. Albers, 475
U.S. 312, 327 (1986) (“We think the Eighth Amendment, which is
specifically concerned with the unnecessary and wanton infliction
of pain in penal institutions, serves as the primary source of
substantive protection to convicted prisoners in cases such as
this one, where the deliberate use of force is challenged as
excessive and unjustified.”))
5 See Defendants’ Statement of Material Facts (ECF No. 48-1);
Plaintiff’s Responsive Statement of Material Facts (ECF No. 51-
1); Plaintiff’s Supplemental Statement of Disputed Material Facts
(ECF No. 54-2) Defendants’ Response to Plaintiff’s Supplemental
Statement of Disputed Material Facts (ECF No. 55); and Defs’ Supp.
SOMF, ECF No. 61-1.)
                                      9
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 10 of 31 PageID: 719



      Jaquez and Tambini also responded to the code. When Tambini

arrived, he observed Morgan resisting being handcuffed by Canto

and Nieves. Jaquez then assisted by placing the handcuffs on

Morgan. Once outside of the cell, Canto and Nieves were immediately

separated from Morgan. Tambini saw that Canto and Nieves had

suffered physical injuries and ordered them to report to the

infirmary.

       After Morgan was handcuffed, Tambini, who supervised the

other officers, ordered them to escort Morgan to the day room to

await the arrival of a “suited team” to take over the escort.

Morgan had sustained physical injuries. Tambini did not observe

anyone strike Morgan at any time. The “suited team” escorted Morgan

to the infirmary and he was subsequently transported to St. Francis

Medical Center.

      Following the incident, each officer prepared a “Special

Report” which Tambini used to prepare a “Preliminary Incident

Report” based upon his observations, as well as what was reported

by the officers involved. Tambini authorized Morgan’s prehearing

detention based on this incident. Pursuant to protocol, Tambini

forwarded the information to the “Center Keeper” which, in turn,

directed Tambini to file specific disciplinary charges against

Morgan. As such, neither Tambini nor any of the officers involved

made the determination to initiate disciplinary charges against

Morgan.

                                      10
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 11 of 31 PageID: 720



      Tobacco is considered contraband and is illegal to possess in

GSYCF. In 2016, Nieves was arrested and charged with Official

Misconduct for smuggling contraband into the GSYCF in 2015. Nieves

was terminated from his employment at the New Jersey Department of

Corrections (“DOC”) based on this conduct. On December 14, 2017,

Nieves was convicted of second degree Official Misconduct in

Burlington County Superior Court and was sentenced to serve three

years in New Jersey State Prison.

      C.    Summary Judgment Standard

      Summary Judgment is proper where the moving party “shows that

there is no genuine dispute as to any material fact,” and the

moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a); Daubert v. NRA Group, LLC, 861 F.3d 382, 388 (3d

Cir. 2017). The burden then shifts to the nonmovant to show, beyond

the pleadings, “‘that there is a genuine issue for trial.” Id. at

391 (quoting Celotex Corp. v. Catrett, 447 U.S. 317, 324 (1986)

(emphasis in Daubert)). “At the summary judgment stage, facts must

be viewed in the light most favorable to the nonmoving party only

if there is a ‘genuine’ dispute as to those facts.” Scott v.

Harris, 550 U.S. 372, 380 (2007) (citing Fed. Rule Civ. Proc.

56(c)). “Where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there is

no ‘genuine issue for trial.’” Id. (quoting Matsushita Elec.



                                      11
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 12 of 31 PageID: 721



Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586–587 (1986)

(footnote omitted in Scott)).

       Federal Rule of Civil Procedure 56(c)(2) provides that “a

party may object that the material cited to support or dispute a

fact cannot be presented in a form that would be admissible in

evidence.” “‘[H]earsay statements can be considered on a motion

for summary judgment if they are capable of being admissible at

trial.’” McMillian v. Wetzel, 790 F. App'x 455, 459 (3d Cir. 2019)

(quoting Fraternal Order of Police, Lodge 1 v. City of Camden, 842

F.3d   231,   238   (3d   Cir.    2016)    (alteration   omitted)   (quoting

Stelwagon Mfg. Co. v. Tarmac Roofing Sys., 63 F.3d 1267, 1275 n.17

(3d Cir. 1995)).

       Hearsay is an out of court statement that is offered for the

truth of the matter asserted. Fed. R. Evid. 801(c)). Hearsay is

inadmissible unless it falls under a recognized exception. Fed. R.

Evid. 802. In ruling on a motion for summary judgment, the court

need only determine if the nonmoving party can produce admissible

evidence regarding a disputed issue of material fact at trial.

McMillian, 790 F. App'x at 459–60. The proponent need only “explain

the admissible form that is anticipated.” Fed. R. Civ. P. 56(c)(2),

Advisory Committee Note.

       Defendants    contend     Plaintiff    has   offered   no    competent

evidence that they violated Morgan’s rights. (Defs’ Brief in Supp.

of Mot. for S.J., ECF No. 48-8 at 13, 16.) Plaintiff submits that

                                      12
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 13 of 31 PageID: 722



the following evidence is sufficient to state a claim and is

admissible at trial: (1) Ex. A,            Morgan’s       answers         to

interrogatories; (2) Ex. B, Inmate Statement of Kideem McLeod; (3)

Ex. C, Inmate Statement of Tyquan Strand; (4) Ex. D, Authorization

for Prehearing Detention Placement Form of Defendant Sergeant

Peter Tambini; (5) Ex. E, Disciplinary Reports of Sergeant Peter

Tambini,    Corrections    Officer   Giovanni   Nieves,   and   Corrections

Officer Matthew Canto; (6) Ex. F, New Jersey Dep’t of Corrections

Adjudication of Disciplinary Charge; (7) Ex. G, St. Francis Medical

Center records of Denzel Morgan; (8) Ex. H, Rutgers University

medical records of Denzel Morgan; (9) Exhibit I, Evaluation of

Charles F. Martinson, J.D., M.D.; and (10) Ex. J,            transcript of

an interview of Denzel Morgan that took place on September 9, 2015.

(Decl. of Clifford P. Yannone in Supp. of Pl’s Opp. to Defs’ Mot.

for Summ. J., ECF No. 51-3; Order, ECF No. 53; Pl’s Ex. J, ECF No.

54-3.)

      D.    Admissibility of Evidence

            1.    Answers to Interrogatories

      Plaintiff relies on Federal Rule of Evidence (“FRE”) 807 for

admissibility of Morgan’s answers to interrogatories. (Pl’s Supp.

Brief, ECF No. 58 at 2-3.) Plaintiff argues that Morgan’s answers

to interrogatories are admissible because they are certified under

oath and analogous to deposition testimony. (Id., citing Treharne



                                      13
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 14 of 31 PageID: 723



v. Callahan, 426 F.2d 58, 62-64 (3d Cir. 1970); Tamez v. City of

San Marcos, 118 F.3d 1085, 1098 (5th Cir. 1997.)

       Defendants respond that Treharne, cited by Plaintiff, has

been rendered obsolete by the 1970 and 1975 revisions of the Rules

of Civil Procedure and the adoption of the Federal Rules of

Evidence. (Defs’ Supp. Brief, ECF No. 61 at 7, citing Botkin ex

rel. Barnes v. Metro Life Ins. Co., 907 A. 2d 641 (Pa Super. Ct.

2006)). Thus, answers to interrogatories may only be used to the

extent permitted by the rules of evidence. Defendants also contend

that   Tamez   is   distinguishable,       as   there,   both   parties   were

permitted to use portions of the decedent’s interrogatories to

advance their respective interests at trial.

       The Court agrees that the cases cited by Plaintiff are not

helpful. Treharne is obsolete. Admissibility of hearsay, in this

instance, falls under the residual exception of FRE 807. In Tamez,

unlike here, the responses to interrogatories would have been

admissible at trial as admissions of a party opponent under FRE

801(d)(2)(A) and (B). Tamez, 118 F.3d at 1098.

       The rule governing consideration of hearsay statements in

opposition to summary judgment is that “hearsay statements can be

considered on a motion for summary judgment if they are capable of

admission at trial.” Shelton v. Univ. of Med. & Dentistry of New

Jersey, 223 F.3d 220, 223 n.2 (3d Cir. 2000) (citing Stelwagon

Mfg. Co. v. Tarmac Roofing Sys., Inc., 63 F.3d 1267, 1275 n. 17

                                      14
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 15 of 31 PageID: 724



(3d Cir. 1995)). Thus, the Court must look to the Federal Rules of

Evidence.

      Plaintiff suggests Morgan’s answers to interrogatories are

admissible under FRE 807. FRE 807, the residual exception to

admissibility of hearsay, provides, in relevant part:

            (a) Under the following conditions, a        hearsay
            statement is not excluded by the rule        against
            hearsay   even  if   the  statement          is  not
            admissible under a hearsay exception         in Rule
            803 or 804:

                  (1) the statement is supported by
                  sufficient         guarantees         of
                  trustworthiness--after considering the
                  totality of circumstances under which it
                  was   made   and   evidence,   if   any,
                  corroborating the statement; and

                  (2) it is more probative on the point for
                  which it is offered than any other
                  evidence that the proponent can obtain
                  through reasonable efforts.

      FRE 807 should only be used in rare cases. Bohler-Uddeholm

America, Inc. v. Ellwood Group, Inc., 247 F.3d 79, 112 (3d Cir.

2001). Answers to interrogatories by an unavailable party are

generally not considered trustworthy because the party has motive

to set forth facts in the light most favorable to itself and the

party was not subject to cross-examination. See Kirk v. Raymark

Indus. Inc., 61 F.3d 147, 167 (3d Cir. 1995) (“interrogatory

response of a co-defendant who is seeking to avoid liability lacks

the   ‘circumstantial     guarantees       of   trustworthiness’   that   are

contemplated by Rule 803(24) of the Federal Rules of Evidence”);

                                      15
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 16 of 31 PageID: 725



accord Blackburn v. Northrup Grumman Newport News, No. 05-02895,

2011 WL 6016092, at *1 (E.D. Pa. Aug. 31, 2011) (where party was

unable to testify at trial subject to cross-examination and had

every incentive to set forth facts in the light most favorable to

herself,    answers    to    interrogatories        were   not    sufficiently

trustworthy). Thus, the first prong of the test under FRE 807

weighs against admission of Morgan’s answers to interrogatories.

      Under the second prong of the test under FRE 807, Morgan’s

answers to interrogatories are not more probative than any other

evidence because they were provided almost two years after the

incident at the prison and in anticipation of litigation. Neither

prong of the test favors admissibility. Therefore, the Court finds

Plaintiff’s answers to interrogatories (Pl’s Ex. A, ECF No. 51-4)

are hearsay which may not be offered in opposition to summary

judgment.

            2.    Inmate Witness Statements

      Plaintiff    submits   that   the    inmate    witness     statements   of

Kideem McLeod and Tyquan Strand are admissible as present sense

impressions under FRE 803(1) and records of regularly conducted

activity under FRE 803(6). (Pl’s Supp. Brief, ECF No. 58 at 3.) 6

Defendants maintain that the witness statements are not admissible

as present sense impressions or records of regularly conducted


6 The Court notes the parties did not address whether McLeod and
Strand would be available to testify at trial.
                                      16
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 17 of 31 PageID: 726



activity. As to the former, a present sense impression is a

description or explanation of an event or condition, which is made

while or immediately after the declarant perceived it. (Defs’ Supp.

Brief, ECF No. 61 at 9.) Here, Defendants assert that the proffered

statements by the declarants were made four days after the event

in question. (Id.)

      Federal Rule of Evidence 803(1) provides, in relevant part:

            the following are not excluded by the rule
            against hearsay, regardless of whether the
            declarant is available as a witness: (1)
            Present    Sense  Impression.    A   statement
            describing    or  explaining   an   event   or
            condition, made while or immediately after the
            declarant perceived it.

      For   the   exception   to    apply,    the   statement       must     be   made

“essentially      contemporaneous    to     witnessing      the    event.”    United

States v. Green, 556 F.3d 151, 155 (3d Cir. 2009) (citing United

States v. Mitchell, 145 F.3d 572, 576 (3d Cir. 1998)). The inmate

statements    here   were   made    four    days    after    the    incident,      not

contemporaneous to the altercation or its aftermath that the

inmates alleged they observed. Therefore, the Court finds that the

inmate statements may not be used in opposition to summary judgment

as present sense impressions.

      Defendants further contend that the inmate statements do not

qualify as records of regularly conducted activity under FRE 806.

(Defs’ Supp. Brief, ECF No. 61 at 9.) Defendants argue that the

inmates were not providing information to the DOC as part of the

                                       17
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 18 of 31 PageID: 727



DOC’s regular course of activity but rather they were providing

statements as “bystanders” to an event. (Id., citing Gordon v

Robinson, 210 F.2d 192 (3d Cir. 1954), accord, Zenith Radio Corp.

v. Matsushita Elec. Ind. Co., 505 F. Supp. 1190 (E.D. Pa. 1980)).

      FRE 803(6) provides:

            (6) Records of a Regularly Conducted Activity.
            A record of an act, event, condition, opinion,
            or diagnosis if:

                  (A) the record was made at or near the
                  time by--or from information transmitted
                  by--someone with knowledge;

                  (B) the record was kept in the course of
                  a regularly conducted activity of a
                  business, organization, occupation, or
                  calling, whether or not for profit;

                  (C) making the record was          a   regular
                  practice of that activity;

                  (D) all these conditions are shown by the
                  testimony of the custodian or another
                  qualified witness, or by a certification
                  that complies with Rule 902(11) or (12)
                  or    with    a    statute     permitting
                  certification; and

                  (E) the opponent does not show that the
                  source of information or the method or
                  circumstances of preparation indicate a
                  lack of trustworthiness.

      The Court notes that Plaintiff has not presented testimony of

a custodian or other qualified witness to create a foundation, as

required by FRE 803(6)(D), nor has Plaintiff cited to a statute

that permits certification of the records. United States v. Casoni,

950 F.2d 893, 908–10 (3d Cir. 1991) (citing United States v. Furst,

                                      18
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 19 of 31 PageID: 728



886 F.2d 558 (3d Cir. 1989), cert. denied, 493 U.S. 1062 (1990)).

Therefore,       without   having   established   a   hearsay    exception,

Plaintiff cannot rely on the inmate statements 7 in opposition to

summary judgment.

       If Plaintiff has admissible evidence, which may have been

overlooked, of an inmate who can testify from personal knowledge

that Nieves opened Morgan’s cell and assaulted Morgan unprovoked,

Plaintiff may submit a motion for reconsideration 8 of the order

granting Defendants’ motion for summary judgment. The Court notes,

however, that Strand’s inmate statement indicates that he did not

see what happened in the cell, only that Morgan was handcuffed and

bloody outside the cell. (Pl’s Ex. C, ECF No. 54-6.) Assuming that

McLeod remains a prisoner, Plaintiff should also be aware of the

responsibility to pay the expense for his appearance at trial. See

28 U.S.C. § 1821(b); N.J.A.C. § 10A:3-9.13.

            3.     NJ DOC Records

       Defendants concede that DOC records are admissible under FRE

803(6), the business record exception. However, Defendants argue

that the Hearing Officer’s decision that Morgan was not guilty of




7   Pl’s Ex. B and Ex. C, ECF Nos. 54-5 and 54-6.

8 The Court notes that the discovery period has expired but
Plaintiff may submit new evidence if she can meet her burden for
reconsideration under Federal Rule of Civil Procedure 59(e), and
Local Civil Rule 7.1(d)(7); see e.g Max's Seafood Cafe ex rel.
Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).
                                      19
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 20 of 31 PageID: 729



the disciplinary charges against him is an opinion that is not

admissible as a business record. (Defs’ Supp. Brief, ECF No. 61 at

10, citing Smith v. Clark, 190 A.2d 441 (Pa. 1963)). In Smith, the

Pennsylvania Supreme Court held that it was error to permit an

investigating police officer to testify about his opinion on the

cause of a motor vehicle accident that he did not witness. Smith,

190 A.2d at 443. The Court held that the cause of the accident was

a jury question and the witness’s opinion was prejudicial. (Id. at

444.)

      Plaintiff, however, relies on the business record exception

for   admission    of   the   “Adjudication    of   Disciplinary    Charge”

completed in connection with Morgan’s prison disciplinary hearing

for assault on Nieves and Canto. Indeed, “[a] prison is clearly a

‘business' within the meaning of the term” in Rule 803(6). Wheeler

v. Sims, 951 F.2d 796, 802 n.5 (7th Cir. 1992) (quoting Stone v.

Morris, 546 F.2d at 738.

      Regulations govern most aspects of a prison disciplinary

hearing within the New Jersey Department of Corrections. See NJAC

10A NJ ADC Ch. 4, Subch. 9. Specifically, N.J.A.C. 10A:4–9.24,

governing disciplinary decisions, provides:

            (a) After the hearing has been completed, a
            written statement of the fact-findings shall
            be given to the inmate by the Disciplinary
            Hearing   Officer  or  Adjustment  Committee
            Chairperson. This statement shall include
            evidence relied upon, the decision and the
            reason for the disciplinary action taken,

                                      20
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 21 of 31 PageID: 730



            unless doing so would, in the discretionary
            opinion of the Disciplinary Hearing Officer or
            Adjustment Committee Chairperson, jeopardize
            correctional facility security.

This qualifies the Hearing Officer’s written report as a record

kept in the regular course of the DOC’s business.

      The public record exception in FRE 803(8) is analogous to the

business record      exception raised here. 9 A factual finding or

conclusion made by a public officer or agency after investigation

made pursuant to authority granted by law and reported in a public

record, may be admissible under FRE 803(8), subject to indicia of

trustworthiness. See Beech Aircraft Corp. v. Rainey, 488 U.S. 153,

167 (1988) (“evaluative reports are admissible ‘unless the sources

of    information     or   other    circumstances     indicate     lack   of

trustworthiness’”)     (quoting    Advisory   Committee's    Notes   on   FRE

803(8), 28 U.S.C.App., at 724–25.)) The non-exhaustive factors

indicating trustworthiness include “(1) the timeliness of the

investigation; (2) the investigator's skill and experience; (3)

whether a hearing was held; and (4) possible bias when reports are

prepared with a view to possible litigation.” Complaint of Nautilus

Motor Tanker Co., Ltd., 85 F.3d 105, 112 (3d Cir. 1996) (quoting

Beech Aircraft Corp.,      at 168 n. 11.))




9 In fact, the public record exception may be applicable here, but
it was not raised by the parties.
                                      21
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 22 of 31 PageID: 731



      Here, the “Adjudication of Disciplinary Charge” is dated

September 21, 2015, and indicates that a hearing was held over a

number of days beginning on September 9, 2015, four days after the

alleged assault by Morgan on Nieves and Canto. (Pl’s Ex. F, ECF

No. 51-9.) However, the Hearing Officer’s written decision does

not contain any discussion of what occurred at the hearing. (Pl’s

Ex. F, ECF No. 51-9.)     Thus, there is no explanation of the finding

that “due to numerous inconsistencies in staff reports, Hearing

Officer unable to support charge.”

      In the typical case where an evaluative report contained in

a public record is admissible under FRE 803(8), the findings of

the investigating officer are supported by the information gleaned

from the investigation. See e.g. Beech, 488 U.S. 153 (hearsay

exception applied to factual finding made in public record based

on evaluation of airplane wreckage); Complaint of Nautilus Motor

Tanker Co., Ltd., 85 F.3d 105 (3d Cir. 1996) (hearsay exception

applied to factual finding made in public record based on Coast

Guard evaluation of oil tanker docking); see also FRE 803(8),

Advisory    Committee   Note   to   Paragraph   8   (“the   rule   …   assumes

admissibility in the first instance but with ample provision for

escape if sufficient negative factors are present.”)

      Without benefit of the reasons for the Hearing Officer’s

conclusion, his finding that Morgan did not assault Nieves and

Canto lacks indicia of trustworthiness and will be excluded as

                                      22
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 23 of 31 PageID: 732



hearsay in opposition to summary judgment. If Plaintiff can meet

her burden under Federal Rule of Civil Procedure 59(e) and present

admissible evidence of the Hearing Officer’s reasons for finding

inconsistencies       in    the   staff       reports,   which    may      have    been

overlooked,       Plaintiff    may     seek    reconsideration        of   the    order

granting Defendants’ motion for summary judgment.

            4.      Medical Records

      Defendants agree that parts of Morgan’s medical records are

admissible under FRE 803(4). (Defs’ Supp. Brief, ECF No. 61 at 10-

11.) However, based on the Advisory Committee Notes to the rule,

statements of fault would not ordinarily qualify for admission.

(Defs’ Supp. Brief, ECF No. 61 at 10, citing FRE 803, Advisory

Committee Note to paragraph 4.) Thus, Defendants contend that it

would be permissible to admit the statement that the decedent was

in an “altercation” with corrections officers, but it would not be

permissible to admit a statement that the decedent was “assaulted

by corrections officers”. (Id., citing Cestero, et al. v. Ferrara,

57 N.J. 497 (1991) (a statement by a woman in an emergency ward

that she waited for a green light before entering an intersection

would not be admissible under this Rule) and Dinter v. Sears

Roebuck & Co., 252 N.J. Super. 84 (App. Div. 1991) (a woman’s

statement    to    her     physician    that    she   slipped    on    ice   was   not

admissible)).



                                          23
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 24 of 31 PageID: 733



       Federal Rule of Evidence 803(4) governs admissibility of

medical records.

            Rule 803(4) provides a hearsay exception for
            a “Statement Made for Medical Diagnosis or
            Treatment,” which is defined as follows: “A
            statement that: (A) is made for—and is
            reasonably pertinent to—medical diagnosis or
            treatment; and (B) describes medical history;
            past or present symptoms or sensations; their
            inception; or their general cause.” Fed. R.
            Evid. 803(4).

United States v. Gonzalez, 905 F.3d 165, 199 (3d Cir. 2018).

            Statements as to fault would not ordinarily
            qualify under this latter language. Thus a
            patient's statement that he was struck by an
            automobile would qualify but not his statement
            that the car was driven through a red light.

FRE 803(4), Advisory Committee Note to Paragraph 4.

       Thus, statements that contain Morgan’s denials of his own use

of force or legal conclusions as to whether a defendant’s use force

was excessive are inadmissible. Statements that Morgan was injured

in an altercation with corrections officers are admissible but do

not created a disputed issue of fact on whether excessive force

was used on Morgan.

            5.    Expert Report

       Defendants contend that Plaintiff’s expert report 10 is not

admissible under FRE 803(4) as substantive evidence. (Defs’ Supp.

Brief, ECF No. 61 at 11.) Plaintiff argues that her expert report




10   Pl’s Ex. I, ECF No. 51-13.
                                      24
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 25 of 31 PageID: 734



by Dr. Charles F. Martinson, J.D., M.D. is admissible under FRE

702 as forensic evidence of Morgan’s PTSD diagnosis. (Pl’s Supp.

Brief, ECF No. 58 at 7-8.)

      Admissibility of Plaintiff’s expert report is governed by FRE

702 and 703. FRE 703 provides:

            An expert may base an opinion on facts or data
            in the case that the expert has been made aware
            of or personally observed. If experts in the
            particular field would reasonably rely on
            those kinds of facts or data in forming an
            opinion on the subject, they need not be
            admissible for the opinion to be admitted. But
            if the facts or data would otherwise be
            inadmissible, the proponent of the opinion may
            disclose them to the jury only if their
            probative value in helping the jury evaluate
            the opinion substantially outweighs their
            prejudicial effect.

      Morgan’s hearsay statements to Dr. Martinson can be admitted

under FRE 703, if their probative value outweighs their prejudicial

effect.    Morgan’s      hearsay    statements   to   Dr.   Martinson,    that

Defendants assaulted him unprovoked, are unduly prejudicial and

may not be used in opposition to summary judgment on the issue of

whether    the   force    used     was   excessive.   Again,   evidence   that

Plaintiff was injured in an altercation with corrections officers

does not create a disputed issue of fact on whether the corrections

officers used excessive force.

            6.    Taped SID Interview

      Plaintiff contends the taped interview of Morgan by SID

investigators is admissible under FRE 807. (Pl’s Supp. Brief, ECF

                                         25
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 26 of 31 PageID: 735



No. 58 at 8-11) (citing Brown v. Philip Morris Inc., 228 F. Supp.

2d 506 (D.N.J. 2002)). Defendants disagree, arguing that Morgan’s

taped statements were not made under oath, were not subject to

cross-examination and were made days after the incident, at a time

when Morgan was facing disciplinary charges. (Defs’ Supp. Brief,

ECF No. 61 at 13).

      In reply, Plaintiff offers other circumstantial guaranties of

trustworthiness of the taped SID interview. (Pl’s Resp. to Defs’

Supp. Brief, ECF No. 62 at 2.) First, Morgan was subject to an

obstruction offense if he lied to SID investigators. (Id.) Second,

Morgan’s    waiver    of   Miranda    warnings    was     evidence   of    the

voluntariness of his statements. (Id.) Third, the interview was

only four days after the incident, suggesting Morgan’s memory was

not faulty. (Pl’s Resp. to Defs’ Supp. Brief, ECF No. 62 at 2.)

Fourth, Morgan’s statement was corroborated by (1) dismissal of

disciplinary     charges   by   Tambini,   Nieves   and    Canto;    and   (2)

termination of Nieves from the DOC and his conviction for official

misconduct by smuggling contraband into the facility. (Id.) Fifth,

the statements were preserved by videotape, which permits the jury

to observe Morgan’s demeanor and assess his credibility. (Pl’s

Resp. to Defs’ Supp. Brief, ECF No. 62 at 2.) Finally, this civil

action was initiated sixteen months after the incident, suggesting

Morgan was not contemplating litigation at that time. (Id.)



                                      26
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 27 of 31 PageID: 736



      To be admissible under FRE 807, “the purported evidence must

meet five requirements: trustworthiness, materiality, probative

importance,     interests    of   justice,    and   notice.”    Brown,   228

F.Supp.2d at 511 (citing Coyle v. Kristjan Palusalu Mar. Co., 83

F.Supp.2d 535, 545 (E.D. Pa. 2000), aff'd, 254 F.3d 1077 (3d Cir.

2001). FRE 807 is meant to apply only when certain exceptional

guarantees of trustworthiness exist and when high degrees of

probativeness and necessity are present”. Id. (quoting United

States v. Bailey, 581 F.2d 341, 347 (3d Cir. 1978)).

            [C]ourts consider the following factors in
            evaluating the trustworthiness of hearsay
            evidence: whether the declarant was under
            oath; the voluntariness of the statement;
            whether the statement was based on personal
            knowledge; whether the statement contradicted
            any previous statement; whether the statement
            was preserved on videotape to provide the jury
            an opportunity to evaluate the declarant's
            demeanor; the declarant's availability for
            cross-examination; the statement's proximity
            in time to the events described; whether the
            statement is corroborated; the declarant's
            motivation to fabricate; whether the statement
            was prepared in anticipation of litigation;
            the statement's spontaneity; and whether the
            declarant's memory or perception was faulty.

Brown, 228 F.Supp.2d at 512 (citing Sternhagen v. Dow Co., 108

F.Supp.2d 1113, 1119 (D. Mont. 1999)).

      As to trustworthiness, the SID interview was not taken under

oath, Morgan was not subject to cross-examination, and he is

unavailable for cross examination. The interview was videotaped

and close in proximity to the alleged excessive force; however,

                                      27
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 28 of 31 PageID: 737



Morgan had a motive to fabricate, to defend against the prison

disciplinary charges of assault.

       As with the answers to interrogatories, statements that were

never subjected to cross examination, in a situation where motive

existed to present the facts in the light most favorable to the

declarant, weigh against admissibility. Further, although this

case was filed sixteen months after the alleged excessive force,

the statements might have been made in anticipation of future

litigation,    delays    in   filing   civil    actions    are    commonplace.

Therefore,    Plaintiff    may   not   rely    on   the   SID   interview 11   in

opposition to summary judgment.

       E.   Whether Defendants are entitled to summary judgment on
            Plaintiff’s excessive force and failure to intervene
            claims

       Plaintiff contends that she has established a prima facie

case of excessive force and failure to intervene in violation of

the Fourth and Eighth Amendments of the United States Constitution

and the New Jersey Civil Rights Act. (Pl’s Supp. Brief, ECF No. 58

at 12, 15-16.) Excessive force claims brought by state prisoners

against correctional officers fall under the Eighth Amendment’s

prohibition on cruel and unusual punishments. Hudson v. McMillian,

503 U.S. 1, 9-10 (1992). To state a claim, an inmate must first

establish a culpable state of mind, specifically “whether [the]




11   Pl’s Ex. J, ECF No. 54-3.
                                       28
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 29 of 31 PageID: 738



force was applied in a good faith effort to maintain and restore

discipline or maliciously and sadistically for the very purpose of

causing harm.” Hudson, 503 U.S. at 7. The elements of an Eighth

Amendment failure to protect claim are (1) that a corrections

officer knew that another officer was using excessive force against

the   inmate;    and   (2)   the   corrections    officer   had   a   realistic

opportunity to intervene but did not do so. Smith v. Mensinger,

293 F.3d 641, 652 (3d Cir. 2002); Evans v. Cameroon, 442 F. App’x

704, 707 (3d Cir. 2011).

      It is incumbent on Plaintiff to submit competent evidence to

establish a disputed factual issue on the elements of her claims

in opposition to summary judgment. This is a difficult burden

because Morgan did not provide any statements that were under oath

or subject to cross examination before his death. The hearsay

exceptions do not permit Plaintiff to rely on Morgan’s answers to

interrogatories, the inmate statements, Morgan’s SID interview, or

statements of fault in his medical records or expert report.

Therefore,      Plaintiff     is    without   admissible     evidence      that

Defendants      assaulted    him    unprovoked.    Defendants’        deposition

testimony, that Plaintiff assaulted Nieves and Canto, and they

responded with force necessary to restrain and remove him from his

cell, stands undisputed. As discussed above, Plaintiff may seek

reconsideration if she can present, in an admissible form, evidence

that defendants assaulted Morgan unprovoked.

                                       29
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 30 of 31 PageID: 739



      F.    Whether Defendants are entitled to summary judgment on
            Plaintiff’s malicious abuse of process claims

      Plaintiff’s malicious prosecution claim fails as a matter of

law. The elements of a Fourth Amendment malicious prosecution

claim 12 are

            (1) the defendant initiated a criminal
            proceeding; (2) the criminal proceeding ended
            in plaintiff’s favor; (3) defendant initiated
            the proceeding without probable cause; (4)
            defendant acted maliciously or for a purpose
            other than bringing plaintiff to justice; and
            (5) the Plaintiff suffered a deprivation of
            liberty consistent with the concept of a
            seizure   as  a   consequence   of  a   legal
            proceeding.

Johnson v. Knorr, 477 F.3d 75, 82 (3d Cir. 2007) (citing Estate of

Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003)).

      Plaintiff’s Fourth Amendment claim fails because a prison

disciplinary charge is not a criminal prosecution. See Wolff v.

McDonnell,     418   U.S.   539,   556     (1974)   (“Prison   disciplinary

proceedings are not part of a criminal prosecution….”) Moreover,

“post-conviction incarceration cannot be a seizure within the




12In Black v. Montgomery County, the Third Circuit recognized that
an acquitted criminal defendant may have a stand-alone fabricated
evidence claim under the Fourteenth Amendment Due Process Clause
“if there is a reasonable likelihood that, absent that fabricated
evidence, the defendant would not have been criminally charged.”
835 F.3d 358, 371 (3d Cir. 2016). Because the parties address
Plaintiff’s   malicious  prosecution   claim   under  the   Fourth
Amendment, the Court will not analyze the claim under the
Fourteenth Amendment. In any event, a Fourteenth Amendment
malicious prosecution claim also appears to require an element
that the defendant initiated a criminal proceeding. Id.
                                      30
Case 1:17-cv-00655-RMB-JS Document 63 Filed 04/24/20 Page 31 of 31 PageID: 740



meaning of the Fourth Amendment.” Torres v. McLaughlin, 163 F.3d

169, 174-75 (3d Cir. 1998); see Donahue v. Gavin, 280 F.3d 371,

382 (3d Cir. 2002) (“damages for post-conviction injuries are not

within     the    purview   of    the    Fourth   Amendment.”)    Therefore,

Defendants       are   entitled   to    summary   judgment   on   Plaintiff’s

malicious prosecution claims.

      G.    Plaintiff’s NJCRA Claims

      The NJCRA, N.J.S.A. 10:6-2(c), was modeled on 42 U.S.C. §

1983, and courts have repeatedly construed NJCRA claims as nearly

identical to § 1983, using § 1983 jurisprudence as guidance for

the analogous NJCRA claims. See Trafton v. City of Woodbury, 799

F.Supp.2d 417, 443-44 (D.N.J. June 29, 2011) (collecting cases)).

The parties do not argue that the standard of law is different for

Plaintiff’s claims under § 1983 and the NJCRA. Therefore, the Court

will treat the § 1983 and NJCRA claims alike.

IV.   CONCLUSION

      For the reasons discussed above, the Court grants Defendants’

motion for summary judgment.



An appropriate order follows.

Date: April 24, 2020                   s/Renée Marie Bumb
                                       RENÉE MARIE BUMB
                                       United States District Judge




                                        31
